Citation Nr: 1534222	
Decision Date: 08/11/15    Archive Date: 08/20/15

DOCKET NO.  10-47 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to a compensable evaluation for chronic sinusitis, postoperative.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel



INTRODUCTION

The Veteran served on active duty from September 1995 to November 2000.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a December 2009 rating decision, by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which denied the Veteran's claims of entitlement to service connection for tinnitus, and entitlement to a compensable evaluation for chronic sinusitis, postoperative.  She perfected a timely appeal to that decision.  

In her November 2010 Substantive Appeal, the Veteran requested the opportunity to testify at a videoconference hearing before a Veterans Law Judge.  By letter dated in December 2011, the Veteran was informed that a hearing was scheduled to be conducted at the Wichita RO in January 2012.  However, the Veteran failed to report to the scheduled hearing.  As the record does not contain further indication that the Veteran has requested that the hearing be rescheduled, the Board deems the Veteran's request for a hearing to be withdrawn.  38 C.F.R. § 20.704.  

As a final preliminary matter, the Board notes that a review of the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the claim being decided herein, other than an informal hearing presentation from the Veteran's service representative dated July 14, 2015.  

The issue of entitlement to service connection for tinnitus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  



FINDING OF FACT

The Veteran's service-connected sinusitis has been manifested by symptoms consistent with three or more non-incapacitating episodes characterized by headaches, pain and purulent discharge.  


CONCLUSION OF LAW

The criteria for a disability rating of 10 percent, but not higher, for chronic sinusitis, are met or approximated.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.114, Diagnostic Code 6513 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, VA satisfied its duty to notify by means of letters dated in September 2009 and November 2009 from the RO to the Veteran which were issued prior to the RO decision in December 2009.  Those letters informed the Veteran of what evidence was required to substantiate the claim and of her and VA's respective duties for obtaining evidence.  

The Board finds that the content of the above-noted letters provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify with respect to the issue decided herein.  

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence.  It also appears that all obtainable evidence identified by the Veteran relative to the claim decided herein has been obtained and associated with the claims files, and that neither she nor her representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of her claim, and to respond to VA notices.  

The Veteran has been afforded a VA examination on the issue decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examination afforded the Veteran is adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  The examination was conducted by a medical professional who reviewed the medical records, solicited history from the Veteran, and examined the Veteran.  Findings necessary to apply the criteria for rating have been made.  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in obtaining evidence pertinent to her claim.  Therefore, no useful purpose would be served in remanding the issue decided herein for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


II.  Factual background.

By a rating action in December 2000, the RO granted service connection for chronic sinusitis, postoperative; a 0 percent disability rating was assigned, effective November 14, 2000.  

Received in September 2009 was the Veteran's claim for an increased rating for sinusitis (VA Form 21-4138).  At that time, the Veteran indicated that the current medical records showed that her chronic sinusitis had become worse.  Submitted in support of the Veteran's claim were VA treatment records dated from October 2008 to September 2009.  These records show that the Veteran received clinical attention and treatment for her sinusitis.  During a primary care visit in April 2009, the Veteran complained of sinus congestion, frontal headaches and increased pressure with bending.  It was noted that she had had nausea and productive cough of yellow and green sputum.  The assessment was sinusitis.  

The Veteran was afforded a VA examination in October 2009.  At that time, she reported that she developed sinus problems when she started flying in the military; she stated that the sinusitis was caused by the planes and the changes in altitude.  The Veteran indicated that she had a rhinoplasty in service.  The Veteran related that she was currently using Nasonex Ceftin for an infection.  The Veteran denied any incapacitating episodes.  She did report a history of non-incapacitating episodes with symptoms including headache, purulent drainage and sinus pain.  The Veteran reported having four episodes per year with each lasting less than 14 days.  The Veteran also reported current problems with nasal congestion and excess nasal mucosa.  The Veteran also indicated that she had anywhere from one to six headaches per week; she also had drainage.  No breathing difficulty was reported.  On examination, the examiner reported evidence of purulent discharge in the frontal maxillary.  There no signs of nasal obstruction.  It was noted that the Veteran works as a nurse.  She reported having lost one week of work in the last 12 months due to sinus migraines.  The pertinent diagnosis was chronic sinusitis; the examiner noted that the condition caused increased absenteeism.  

Received in October 2009 were private treatment reports dated from February 2002 to August 2005, which show that the Veteran received clinical attention and treatment for recurrent bouts of sinusitis, manifested by headaches, sinus pressure and productive cough.  

Received in November 2009 was a statement from Dr. Celina C. Bernabe, dated in October 2009, indicating that she had treated the Veteran on several occasions for sinusitis.  Submitted along with the statement were treatment records dated from July 2004 to October 2009, which show that the Veteran received ongoing evaluation and treatment for chronic sinusitis.  

Subsequently received VA progress note, dated from November 2009 to August 2010, show that the Veteran received ongoing clinical attention and treatment for her sinusitis, including complaints of headaches.  During a clinical visit in March 2010, the Veteran reported that she had been sick since last Saturday with sinus congestion, sinus pressure, tooth and jaw pain, and headaches.  On examination, it was noted that the Veteran appeared mildly ill.  An evaluation of the ENT revealed tenderness over both maxillary and frontal sinuses.  The throat and ears were clear, bilaterally.  The assessment was sinusitis.  The examiner prescribed Zithromax.  


III.  Legal Analysis.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his/her ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2014).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  

The requirements for evaluation of the complete medical history of the claimant's condition operate to protect claimants against adverse decisions based upon a single, incomplete, or inaccurate report and to enable VA to make a more precise evaluation of the level of the disability and of any changes in the condition.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert at 54.  

The Veteran's sinusitis is rated under 38 C.F.R. § 4.97, Diagnostic Code 6513 (2014).  Under Diagnostic Code 6513, a 10 percent rating is assigned when a Veteran has either one or two incapacitating episodes per year of sinusitis (an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician) requiring prolonged (lasting four to six weeks) antibiotic treatment, or has three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent rating is assigned when a Veteran has either three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or has more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent rating is warranted following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  

After review of the evidence, the Board finds that the Veteran is entitled to a disability rating of 10 percent for her service-connected chronic sinusitis.  In this regard, the Board notes that while the October 2009 examination report and the Veteran's lay statements do not show that she suffers from one or two incapacitating episodes per year, they do tend to suggest that her symptoms cause three to six non-incapacitating episodes per year.  Specifically, the Board notes that the Veteran has reported that she suffers from one to six headaches per week, and she suffers from purulent discharge and sinus pressure.  Moreover, the Veteran reported that she missed one week of work in the past year due to her symptoms.  In light of the foregoing, the Board finds that the Veteran's symptoms more nearly approximate the criteria for a 10 percent disability rating.  38 C.F.R. § 4.97, Diagnostic Code 6513.  

Consideration has been given to assigning a higher disability rating for the period on appeal.  However, the evidence of record, both lay and medical, does not demonstrate three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment or for more than six non-incapacitating episodes per year of sinusitis.  Therefore, a 30 percent disability rating is not warranted at this time.  Id.  

In considering the claim for a higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  

The symptoms associated with the Veteran's sinusitis are not shown to cause any impairment that is not already contemplated by the relevant diagnostic code, as cited above, and the Board finds that the rating criteria reasonably describe her disability.  While it was reported that the Veteran missed a week of work in the last 12 months, her sinusitis has not resulted in any hospitalizations or marked interference with employment.  Therefore, referral for consideration of an extraschedular rating is not warranted.  

ORDER

A 10 percent disability rating for chronic sinusitis is granted, subject to the laws and regulations governing the payment of monetary benefits.  


REMAND

Although the Board sincerely regrets any additional delay, the issue of entitlement to service connection for tinnitus must be remanded for further development.  

The Veteran seeks service connection for tinnitus.  At the time of her September 2009 statement, the Veteran reported that, as a loadmaster to a C-130 aircraft, she was exposed to loud noise from the aircrafts.  The Veteran maintained that the noise exposure in service led to the development of tinnitus.  

Review of the Veteran's service records, specifically, her DD-214, her service separation form, indicates that her military occupational specialty was as Aircraft Loadmaster Journeyman.  Her last duty assignment was with the Airlift Squad.  In the October 2010, the RO acknowledged that, as a Loadmaster, the Veteran worked around loud aircraft on practically a daily basis; thus, in-service acoustic trauma is conceded.  

In McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), the United States Court of Appeals for Veterans Claims made clear that VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of symptoms capable of lay observation.  See id.  The threshold for finding a link between current disability and service is low.  See Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon at 83.  

A review of the claims folder reflects that the Veteran has not been provided with a VA examination relating to her tinnitus claim.   However, the record clearly indicates that the Veteran has tinnitus.  In addition, the record clearly indicates that she has tinnitus.  During an audiological consultation in October 2009, the Veteran reported constant bilateral tinnitus for many years, but did not recall having it prior to her military service.  Furthermore, the RO has already conceded that the Veteran had noise exposure in service based on service records showing that she served as a Loadmaster.  In light of 38 C.F.R. § 3.304(f) (5), the Board finds that the low threshold requirement has been met for a VA examination, and that a remand is required to address the nature and etiology of any diagnosed tinnitus.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In light of the discussion above, and to ensure full compliance with due process requirements, the case is hereby REMANDED to the agency of original jurisdiction (AOJ) for the following actions: 

1.  The AOJ should ask the Veteran to identify all sources of evaluation and/or treatment she has received for her tinnitus since her separation from service (and to provide releases for records from any private providers), the records of which are not already associated with the claims file.  She should be asked to submit authorizations for release to VA copies of any such non-VA records.  The RO should also secure for the record any updated (from August 2010) pertinent VA evaluation/treatment records.  

2.  The AOJ should arrange for the Veteran to undergo a VA audiological examination.  The entire claims folder must be made available to the examiner prior to the examination.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail and correlated to a specific diagnosis.  The examiner should provide an opinion, consistent with sound medical principles, as to the medical probabilities that any current tinnitus had its onset during the Veteran's military service, or is otherwise causally related to any incident thereof, to include noise exposure or other acoustic trauma.  A complete rationale should be given for all opinions reached.  

3.  The AOJ must ensure that all requested actions have been accomplished in compliance with this remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

4.  Thereafter, the AOJ should readjudicate the Veteran's claim on the basis of all evidence of record and all applicable laws and regulations.  If the determination remains unfavorable to the Veteran, both she and her representative should be furnished a supplemental statement of the case (SSOC), which includes a summary of additional evidence submitted and any additional applicable laws and regulations.  The SSOC must provide reasons and bases for the decisions reached.  Thereafter, the Veteran and her representative should be given the opportunity to respond.  

After the above actions have been accomplished, the case should be returned to the Board for further appellate consideration, if otherwise in order.  By this remand the Board intimates no opinion, either factual or legal, as to the ultimate determination warranted in this case.  The purposes of the remand are to further develop the record and to afford the Veteran due process of law.  No action is required of the Veteran until she receives further notice.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


